Citation Nr: 1812330	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected back disability. 


REPRESENTATION

Appellant represented by:	Idaho Division of Veterans Services


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2009 to May 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2017, the Veteran testified at a videoconference hearing. The transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's bilateral hip disability did not manifest during service, or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease; bilateral hip disability has not been caused or aggravated by service-connected back disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral hip disability have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of an August 2012 letter.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice.  Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records.  No other relevant records have been identified and are outstanding.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded a VA medical examination in September 2012. Based on the examination and the records, VA medical examiner was able to provide an adequate opinion.  Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examination. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis of the bilateral hips, manifested to a compensable degree within a certain time after service, must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis of the bilateral hips, the disease must have manifested to a degree of 10 percent or more within one year of separation from service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in-service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

Finally, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: that a current disability exists; and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability. Id. See also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

At the outset, the Board notes that the Veteran has a current diagnosis of a bilateral hip disability.  Specifically, the records show the Veteran has been diagnosed with bilateral mechanical hip pain, injury to both hips, mild bilateral hip arthritis, and mild degenerative joint disease of the bilateral hips. As such, the first element of service connection is met. 

Records reflect that the Veteran was seen in service with complaints of back and knee pain after falling. At that time, he was diagnosed with stress fractures of the knees and low back pain and was noted to have some limitation of rotation of the hips, but no diagnosis of any hip disorder was assigned following the fall. Otherwise, the service treatment records are silent for any complaints, symptoms, or diagnoses of bilateral hip pain during service. The Veteran's separation examination is similarly silent as to any complaints of bilateral hip pain.  

Post-service records reflect that the Veteran was seen in December 2011 for complaints of knee pain; at that time, he was noted to have difficulty rotating his hips due to his knee pain. X-ray study conducted at the time showed mild osteoarthritis of the hips bilaterally. Since that time, he has continued to receive treatment for hip pain with occasional locking.

In the September 2012 VA examination, the Veteran explained that he started having problems with his bilateral hips around 2010.  The examiner tried to conduct an examination on the Veteran but found it difficult to objectively assess the Veteran as he had multiple complaints of pain in his joints.  On examination, the Veteran exhibited guarding and tenderness with light palpation of most joints and refused to partially bend, flex, rotate or extend hips for the examination, even though he was able to flex and extend knees, hips and ankles when rising from a seated position or sitting down without assistive devices.  The examiner opined that the Veteran's bilateral hip disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In addition, the exaiminer opined that the bilateral hip condition is not due to or aggravated by his service-connected lower back condition.  By way of rationale, the examiner noted that there was no evidence of hip pain or treatment in service.  Further, the examiner stated that the range of motion demonstrated by the Veteran during the physical examination was not consistent with organic disease process as 2011 x-ray scan of the bilateral hips reveals only mild degenerative joint disease.    

Upon review of the record, the Board finds, first, that service connection on a direct basis is not warranted. In so finding, the Board gives great probative value to the September 2012 VA examiner's opinion as his findings are well supported by, and consistent with, the record as noted above.  Specifically, the examiner noted that the Veteran had not complained of or been diagnosed with any hip disorders during service. These findings are supported by the evidence of record, which, as discussed above, establishes that the Veteran was seen during service for knee and back problems but not treated for or diagnosed with any hip disorders until several years after service. There is no competent and credible medical evidence that supports the Veteran's claim that his bilateral hip disability began in, or is related to, his time in service. Accordingly, the Board finds that the Veteran's bilateral hip disability does not meet the standards for service connection on a direct basis.

The Board further acknowledges the medical excerpt submitted by the Veteran wherein a study found that rheumatoid arthritis between joints is at least partially due to the migration of affected synovial fibroblasts though the bloodstream.  The Board finds no probative value to this medical article, however, as the Veteran is not service connected for rheumatoid arthritis.  

As for presumptive service connection based on chronic disease, the Board finds the preponderance of the evidence does not support a finding that the Veteran's bilateral hip disability was manifested to a compensable level in the first post-service year. 38 C.F.R. § 3.309(a). Based on the records, the Veteran was first seen for complaints of hip problems in 2011, about two years after his service. The service and outpatient records are silent for treatment for or diagnosis of bilateral hip disability within one year of separation. As there is no evidence of manifestation within the first post-service year, service connection for a bilateral hip disability based on the presumption in favor of chronic disease is not warranted in this case. 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

In regards to presumptive service connection based on continuity of symptomatology, the Board similarly finds the preponderance of the evidence does not show that the Veteran has experienced signs and symptoms of bilateral hip disability on a continuous basis since service. For instance, the records show that the Veteran did not have complaints of any arthritic pain until 2011, when he was first diagnosed with mild osteoarthritis in the hips. Prior to the 2011 record, there is no evidence of any treatment for or diagnosis of arthritis or other problems with the bilateral hips. While such gaps in time are not dispositive of the issue of nexus, the lengthy span of time without complaint of or treatment for pain in any of the joints weighs heavily against any lay statements indicating the presence of persistent pain since service. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Further, the VA examiner specifically considered the Veteran's statements but nevertheless found it less likely than not that the Veteran's bilateral hip disability is linked to his service. As the records do not show a continuity of symptomatology, the Veteran's bilateral hip disability cannot be presumptively service connected. 

Finally, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral hip disability is proximately caused by or aggravated by his service-connected back disorder.  In so finding, the Board gives great probative value to the September 2012 VA examiner's opinion as his findings are well supported by, and consistent with, the record as noted above.  Specifically, the examiner found that the Veteran's hip disability is neither caused nor aggravated by his service-connected lower back disorder. There is no competent and credible medical evidence that supports the Veteran's claim that his bilateral hip disability is secondary to his back disability. Accordingly, the Board finds that the Veteran's bilateral hip disability does not meet the standards for secondary service connection.

In reaching these conclusions, the Board acknowledges that at his hearing, the Veteran claimed that his three treating physicians (Dr. K., Dr. G., Dr. J). found that his bilateral hip disability should be service connected.  However, a review of the records show that none of the Veteran's treating physicians gave an adequate opinion as to the Veteran's bilateral hip disability.  Specifically, Dr. K disagreed with VA's decision to deny the Veteran service connection for the bilateral hip disability but did not assert any medical opinion as to whether the hip disability was proximately caused or aggravated by his service-connected back disability.  Dr. G stated that the Veteran's hips would lock up when walking, which caused hip pain.  The Board finds that this is not a medical opinion but rather a statement as reported by the Veteran.  Finally, Dr. J stated that he "feel[s]" the Veteran's back arthritis caused irritation to the bilateral hips.  However, the Board finds that Dr. J's statement does not provide the degree of certainty required for medical nexus evidence. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Court has held that "[u]sing the term 'could,' without supporting clinical data or other rationale . . . simply is too speculative in order to provide the degree of certainty required for medical nexus evidence." Bloom v. West, 12 Vet. App. 185, 187 (1999). Other examples of insufficient terms include "may or may not be" (Tirpak v. Derwinski, 2 Vet. App. 609 (1992)), "may well be" (Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009)), and "could not rule out" (Goss v. Brown, 9 Vet. App. 109, 114 (1996)). The Board finds that Dr. J's statement, using the term "feel," is too speculative, and thus this statement cannot serve as medical nexus evidence. Further, Dr. J's statement did not offer the needed rationale to explain the finding that the Veteran's hip disorder was caused or aggravated by his service-connected back disability.
 
The Veteran asserts that his claimed bilateral hip disability has been caused or aggravated by his service connected back disorder.  The Board has considered the Veteran's statement but finds that the Veteran is not shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation. Nothing in the record demonstrates that he has received any special training or acquired any medical expertise. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). The Board further finds that the Veteran's lay assertions of nexus are outweighed by the VA examiner's opinion which was based on review of the claims file and current medical knowledge.  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.

In conclusion, although the Veteran has established a current bilateral hip disability, the preponderance of the evidence establishes that such disability did not manifest during service or for many years thereafter and is not otherwise related to his active service.  Additionally, the preponderance of the evidence does not establish that the Veteran's bilateral hip disability was proximately due to or aggravated by his service-connected back disability.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for bilateral hip disability is denied.


ORDER

Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected back disability, is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


